t c no united_states tax_court donald decleene and doris decleene petitioners v commissioner of internal revenue respondent docket no filed date p had operated his business on the m street property since in p purchased the unimproved l drive property as replacement_property in date p and wlc who wished to acquire m street agreed that m street and unimproved l drive were of equal value dollar_figure p quitclaimed title to l drive to wlc for a deferred cash consideration of dollar_figure to be paid at a second closing wlc agreed to build a building on l drive to p’s specifications and in date to reconvey l drive to p with the substantially completed building on it in exchange for m street these transactions closed as agreed while wlc held title to l drive p retained beneficial_ownership thereof and was responsible for all transaction costs and carrying charges construction was financed by a note and mortgage guaranteed by p that were nonrecourse as to wlc and p assumed personal liability for them at the second closing when wlc paid p the cash consideration of dollar_figure held the subject transactions were a sale of m street to wlc for dollar_figure as determined by r rather than a sale of unimproved l street followed by a reverse_like-kind_exchange of m street for improved l street under sec_1031 i r c as reported by p because p never divested himself of beneficial_ownership of l street p could not acquire improved l street as replacement_property in exchange for his relinguishment of m street to wlc held further p is not liable for the accuracy-related_penalty under sec_6662 i r c brian r mudd for petitioners michael j calabrese for respondent beghe judge respondent determined for the taxable_year that petitioners had a federal_income_tax deficiency of dollar_figure and were liable for a sec_6662 accuracy-related_penalty of dollar_figure the sole substantive issue for decision is whether the subject transactions gualified as a taxable sale of the lawrence drive property and a like-kind sec_1031 exchange of the mcdonald street property as petitioners reported them or was a taxable sale of the mcdonald street property as respondent unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure determined we uphold respondent’s determination that the transactions resulted ina sale of the mcdonald street property but we hold for petitioners on the penalty issue findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the accompanying exhibits are incorporated herein by this reference petitioners are husband and wife who resided in green bay wisconsin at the time they filed their petition since petitioner donald decleene petitioner has owned and operated a trucking truck repair business in and petitioner purchased improved real_property located on mcdonald street green bay the mcdonald street property de used the mcdonald street property for his business operations in petitioners owned and worked as employees of decleene truck repair and refrigeration inc refrigeration petitioner served as president refrigeration installs and repairs truck refrigeration units and performs general truck repairs through date refrigeration rented the mcdonald street property from petitioner as its business_premises petitioner computed his adjusted_basis for the mcdonald street property including the depreciated cost of improvements as being dollar_figure at the time he disposed of that property on date in petitioner was looking for land to which he could move his business on date petitioner purchased dollar_figure acres of unimproved real_property on lawrence drive in de pere wisconsin the lawrence drive property a suburb of green bay petitioner described the lawrence drive property as a very good spot that he took advantage of petitioner promptly sold dollar_figure acres of the lawrence drive property to an unrelated corporation petitioner’s adjusted_basis of the lawrence drive property that he purchased and retained with allocated fees and other closing costs was dollar_figure petitioner partially financed the purchase of the lawrence drive property with a dollar_figure loan from bank one green bay bank one green bay received petitioner’s note and a mortgage on the lawrence drive property as security for its loan by petitioner was ready to move his business to a new_building to be constructed on the lawrence drive property after petitioner acquired the lawrence drive property the western lime and cement co wlc expressed interest in acquiring petitioner's mcdonald street property petitioner discussed wlc's interest in the mcdonald street property with his accountant the accountant suggested that petitioner could structure a like-kind_exchange in which he would gquitclaim the lawrence drive property to wlc after which wlc would convey back to petitioner the lawrence drive property with a new_building built thereon to petitioner's specifications in exchange for the mcdonald street property on date wlc made an offer---prepared by petitioner’s attorney--which petitioner accepted to purchase the lawrence drive property for dollar_figure petitioner’s acceptance contained an undertaking to transfer building permit to buyer on or before date on date petitioner gquitclaimed title to the lawrence drive property to wlc and wlc gave petitioner a fully nonrecourse noninterest bearing one payment note and mortgage on the lawrence drive the copy of the building permit included as exhibit 39-j in paragraph of the supplemental stipulation of facts replaces paragraph of the stipulation of facts which stated as follows prior to his date quit claim of title to the lawrence drive property to the western lime cement co a permit was obtained in donald decleene’s name for construction of a building on the lawrence drive property exhibit 39-j is a photocopy that bears a variety of dates it was originally submitted to and preliminarily approved by the city of depere building inspector on date it bears the signature of the owner agent michael decleene v p date it was recorded and bears the notation site plan approved by plan commission on the name of petitioner as owner his mailing address and telephone number appear on the line of the permit form provided for that information however the name mailing address and telephone number of wlc have been written in above those of petitioner on date green bay abstract title company inc the title company had issued a title commitment with wlc as the proposed insured on the owner’s policy in the insured amount of dollar_figure and bank one green bay as the proposed insured on the loan policy in the insured amount of dollar_figure property in the amount of dollar_figure on that same day petitioner assigned to bank one green bay the wlc dollar_figure note and mortgage the wlc dollar_figure note was due by its terms upon the closing of an exchange transaction between wlc and petitioner or months from the date of the note whichever is earlier on date wlc and petitioner also executed the exchange_agreement regarding the mcdonald street property and the lawrence drive property the exchange_agreement was drafted by petitioner’s attorney with input from wlc’s attorney paragraph of the exchange_agreement required petitioner to convey by warranty deed the mcdonald street property to wlc free and clear of all liens and encumbrances in exchange for wlc’s paying its dollar_figure note to petitioner and conveying the lawrence drive property back to petitioner by quitclaim_deed paragraph of the exchange_agreement provided that petitioner would pay all costs relating to the transfers of the mcdonald street and lawrence drive properties in paragraph of the exchange_agreement petitioner made comprehensive warranties to wlc with respect to the mcdonald street property but wlc expressly disavowed making any warranties to petitioner with respect to the lawrence drive property the exchange_agreement provided that wlc would construct a building on the lawrence drive property to petitioner's specifications the exchange_agreement provided that petitioner at the closing of the exchange would pay an amount representing the costs of the building on the lawrence drive property as well as insurance premiums real_estate_taxes interest and all other soft costs wlc might incur incident to the construction of the building petitioner in the exchange_agreement agreed to indemnify and hold wlc harmless against any damages sustained or incurred in connection with the construction and financing of the lawrence drive property petitioner and wlc intended to close on the exchange_agreement upon completion of construction of the building on the lawrence drive property but not later than date bank one green bay provided financing for the construction of the building on the lawrence drive property on date bank one green bay agreed to a construction loan of dollar_figure naming wlc as borrower and petitioner as guarantor this loan was nonrecourse as to wlc on the same day wlc executed a note and mortgage to bank one green bay which provided that wlc had no personal liability on the note secured_by the mortgage and that the lender would look solely to the lawrence drive property securing the mortgage petitioner guaranteed the dollar_figure construction loan bank one green bay considered petitioner the source of repayment of the date dollar_figure construction loan in connection with that loan bank one green bay never obtained any financial statements from wlc the check of the creditworthiness of wlc by the bank one green bay loan officer consisted of calling a branch bank to discuss wlc’s business reputation the dollar_figure note for the date bank one green bay construction loan required no interest or principal payments during the time that wlc was expected to be the named borrower on the note the note did not require payment of interest until date on date the following other events occurred petitioner gave bank one green bay a new mortgage on the mcdonald street property securing a total obligation of dollar_figure consisting of both his date dollar_figure note and the wlc nonrecourse note of dollar_figure that he had guaranteed wlc accepted the commitment of bank one green bay to provide a dollar_figure loan for financing construction of the building on the lawrence drive property wlc executed a corporate borrowing resolution authorizing it to borrow from bank one green bay wlc executed an application to bank one green bay for a standby_letter_of_credit in the amount of dollar_figure in favor of the title company which was delegated the task of making progress payments to the contractor under the construction_contract the bank issued its irrevocable standby credit in favor of the title company in that amount on date landmark building systems ltd landmark entered into a lump sum construction_contract in the amount of dollar_figure subject_to certain adjustments with wlc to construct the building on the lawrence drive property the contract named petitioner mike decleene petitioners’ son who works in the family business and or a representative of excel engineering as owner's representative as owner’s representative petitioner and mike decleene had general authority including the right to approve changes in design or construction to inspect and approve workmanship and materials to visit the construction site and to determine compliance with the contract although the standby_letter_of_credit and the construction_contract do not expressly so state progress payments to the contractor were to be made only with the approval of petitioner or michael decleene as owner’s representative excel engineering played a role in the design of the building but lacked actual authority to sign off as owner’s representative -- - the construction_contract called for substantial completion by date between september and date landmark worked on the construction of the building on the lawrence drive property and substantially completed the building to petitioner's specifications on date day prior to execution and closing of the assumption release and escrow agreement described below bank one green bay executed a satisfaction of mortgage for the mortgage given by wlc to petitioner that petitioner had assigned to the bank in connection with petitioner’s quitclaim of the lawrence drive property to wlc on date on date bank one green bay wlc and petitioner executed the assumption release and escrow agreement which provided that petitioner assumed and became personally obligated to the bank for all obligations of wlc arising out of the construction note and mortgage notwithstanding their nonrecourse language petitioner agreed to be responsible for completion of the construction_project and wlc agreed to pay petitioner dollar_figure for the mcdonald street property petitioner undertook to use dollar_figure of the dollar_figure received from wlc to pay a note due the bank in the amount of dollar_figure which had been secured_by mortgages on both the lawrence drive property and the mcdonald street property and to escrow the remainder with the bank to pay real_estate_taxes and any special_assessments on the mcdonald street property and to reduce the balance of the construction loan note and mortgage to dollar_figure with any surplus of the escrowed funds to be delivered to petitioner bank one green bay agreed to release any liens that it may have on the property located on mcdonald street on date petitioner formally assumed as borrower what had been wlc’s nonrecourse dollar_figure bank one green bay note of date petitioner conveyed the mcdonald street property to wlc by warranty deed wlc quitclaimed to petitioner its interest in the lawrence drive property wlc directly paid petitioner dollar_figure by check to petitioner’s order drawn on m i first national bank of west bend wisconsin petitioner endorsed this check pay only to the order of bank one-green bay petitioner and wlc had agreed in the exchange_agreement that the mcdonald street property including improvements and the unimproved lawrence drive property each had a value of dollar_figure the quitclaim_deed of the lawrence drive property from petitioner to wlc and the warranty deed of the mcdonald street property from petitioner to wlc each showed that real_estate transfer_tax of dollar_figure had been paid based on a value of dollar_figure the gquitclaim deed from wlc to petitioner of the title to the improved lawrence drive property showed that real_estate transfer_tax of dollar_figure had been paid based on a value of dollar_figure although petitioner had a general desire to complete his acquisition of the improved lawrence drive property as soon as possible he didn’t particularly care whether the closing occurred before or after date wlc wished to have the closing occur before date because it wanted the lawrence drive property removed from its books for insurance valuation purposes before the end of the year on their return petitioners treated the subject transactions between petitioner and wlc as a sale of the unimproved lawrence drive property and a 1like-kind exchange of the mcdonald street property for the improved lawrence drive property petitioners reported no gain_or_loss on the disposition of the mcdonald street property they reported a dollar_figure short-term_capital_gain dollar_figure gross_sales price less dollar_figure basis on their quitclaim transfer of the lawrence drive property to wlc which is described in schedule d of their return as a sale of investment land although these amounts do not computationally coincide in all respects with the transfer_tax figures shown on the buyer’s and seller’s closing statements those statements confirm that the transfer_taxes on the subject transactions were paid_by petitioner petitioners' return includes a form_8824 like-kind_exchanges which states that petitioners exchanged land and building for land and building the return discloses no other facts regarding the transactions between petitioner and wlc respondent used petitioner’s dollar_figure adjusted_basis figure for the mcdonald street property in computing the long-term_capital_gain on the sale of the mcdonald street property determined in the deficiency_notice however on audit of petitioners’ return an adjusted_basis of dollar_figure had been established respondent’s deficiency_notice did not back out the gain petitioners had reported on petitioner’s guitclaim transfer of the unimproved lawrence drive property to wlc notwithstanding that under respondent’s theory of the case the lawrence drive property has never been disposed of by petitioner on date bank one green bay wlc and petitioner executed an amendment to the assumption release and escrow agreement the amendment recites that the original of that agreement contained a scrivener’s error and recites that wlc would pay petitioner dollar_figure in satisfaction of the note and mortgage on the lawrence drive property that the lawrence drive property is exchanged per the exchange_agreement for the mcdonald street property that petitioner will use dollar_figure of the dollar_figure received from wlc to pay petitioner’s dollar_figure note to the bank and that the balance of dollar_figure will be escrowed with the bank to pay real_estate_taxes and any special_assessments on the lawrence drive property emphases supplied and to reduce the balance of the construction loan and mortgage to dollar_figure the amendment also sets forth a revision of the provision regarding release of liens by bank one green bay reading as follows the bank agrees to release any liens that it may have on the property located pincite lawrence drive de pere wisconsin that are the obligation of the company wlc and against macdonald sic street green bay wisconsin that are the obligation of decleene the terms of the foregoing transactions among wlc and petitioner and bank one green bay assured that wlc would pay no amounts thereunder until it received the mcdonald street property that wlc would have no personal liability with respect to the lawrence drive property or financing while the lawrence drive property was titled in its name or at any time thereafter and that all transaction and other costs with respect to the mcdonald street and lawrence drive properties would be paid_by petitioner opinion sec_1001 provides that the entire gain_or_loss on the sale_or_exchange of property shall be recognized section -- - a provides for nonrecognition_of_gain_or_loss on the exchange of certain types of like-kind_property including real_property held for productive use in trade_or_business or for investment sec_1031 in effect provides that if the property received in an exchange otherwise gqualifying for nonrecognition of gain under sec_1031 includes money or other_property boot then any gain to the recipient shall be recognized but not in excess of the boot was mcdonald street sold or exchanged the question posed by respondent’s determination is whether the subject transactions were a taxable sale to wlc of the mcdonald street property as respondent determined or instead were a taxable sale of the unimproved lawrence drive property to wlc followed months later by petitioner’s transfer of the mcdonald street property to wlc in a like-kind_exchange for wlc’s clearly the lawrence drive property in both its unimproved and improved states and the mcdonald street property were like-kind properties within the meaning of sec_1031 sec_1 a --1 b income_tax regs states definition of like_kind as used in sec_1031 the words like_kind have reference to the nature or character of property and not to its grade or guality the fact that any real_estate involved is improved or unimproved is not material for that fact relates only to the grade or quality of the property and not to its kind or class -- - reconveyance to petitioner of the lawrence drive property---now substantially improved---as petitioners reported the tax significance of the answer to the question stems from the disparity in the adjusted bases of the mcdonald street and lawrence drive properties in petitioner’s hands mcdonald street which petitioner purchased in had an adjusted_basis in his hands substantially lower than his cost of lawrence drive which he purchased in petitioner therefore reported as the taxable sale not his permanent relinquishment to wlc of the low-basis mcdonald street property but rather the first leg of the repo transaction that temporarily parked the high-basis lawrence drive property with wlc legal and administrative background the primary reason that has been given for deferring recognition of gain under sec_1031 on exchanges of like- kind property is that the exchange does not materially alter the taxpayer’s economic position the property received in the exchange is considered a continuation of the old property still unliquidated see eg 71_tc_54 however sec_1031 does not go so far in implementing this notion as to be a reinvestment rollover provision like sec_1033 or sec_1034 a sale of qualified_property for cash requires that gain_or_loss be recognized under the general_rule of sec_1001 such a sale does not become part of a qualifying exchange under sec_1031 even though the cash received on the sale is immediately invested in like property compare 320_f2d_333 4th cir with 44_tc_126 affd per curiam 377_f2d_534 9th cir petitioners remind us and we are well aware--as we stated in another sec_1031 exchange case in which we held against the taxpayer--that notwithstanding the familiar and long- standing rule that exemptions are to be narrowly or strictly construed sec_1031 has been given a liberal interpretation 94_tc_582 citing 69_tc_905 affd 632_f2d_1171 5th cir the courts have exhibited a lenient attitude toward taxpayers in like-kind_exchange cases particularly toward deferred exchanges see eg 602_f2d_1341 9th cir the commissioner has also played a facilitating role by issuing regulations that provide safe harbors for deferred exchanges see sec_1_1031_k_-1 income_tax regs under the statutory limitations imposed on such exchanges by sec_1031 as enacted by deficit_reduction_act_of_1984 publaw_98_369 sec -- - b 98_stat_596 these regulations with their provisions for use of third-party qualified intermediaries as accommodation titleholders who will not be considered the taxpayer’s agent in doing the multiparty deferred exchanges permitted by the regulations have encouraged the growth of a new industry of third-party exchange facilitators the subject transactions present a case of first impression in this court they reflect the effort of petitioner and his advisers to implement a so-called reverse exchange directly with wlc without the participation of a third-party exchange facilitator reverse exchanges have been described as transactions in which the taxpayer locates and identifies the replacement_property and acquires it or causes it to be acquired on his behalf by an exchange facilitator before he is ready to transfer the property to be relinguished in exchange the preamble to the deferred_exchange regulations sec_1_1031_k_-1l1 income_tax regs made clear the commissioner’s view that sec_1031 and the deferred-exchange regulations do not apply to reverse exchanges see t d 1991_1_cb_150 the commissioner has recently responded to industry and practitioner requests for guidance by publishing a revenue see eg american bar association section on taxation committee on sales exchanges and basis report on the continued procedure describing the commissioner’s conditions for qualifying reverse exchanges for nonrecognition of gain under sec_1031 see revproc_2000_37 2000_40_irb_308 like the deferred_exchange regulations that implement sec_1031 a the revenue_procedure provides for third-party qualified intermediaries as exchange accommodation titleholders in carrying out the qualified exchange accommodation arrangements whose use will qualify reverse exchanges for nonrecognition_of_gain_or_loss under sec_1031 like the deferred_exchange regulations the revenue_procedure provides a safe_harbor it states that the service recognizes that ‘parking’ transactions can be accomplished outside of the safe_harbor provided this revenue_procedure but that no inference is intended with respect to the federal_income_tax treatment of ‘parking’ transactions that do not satisfy the terms of the safe_harbor revproc_2000_37 2000_40_irb_308 because the revenue_procedure is prospectively effective it does not apply to the case at hand see id we therefore have continued application of sec_1031 to reverse exchanges j real est tax handler pricewaterhouse coopers forwards proposed guidance on reverse exchanges tnt doc date safe_harbor guidance for reverse like- kind exchanges to come soon irs official promises highlights and documents date - - recourse to general principles of tax law to answer the question posed by repondent’s determination analysis and conclusion in the case at hand petitioner did not just locate and identify the lawrence drive property in anticipation of acquiring it as replacement_property in exchange for the mcdonald street property that he intended to relinquish he purchased the lawrence drive property without the participation of an exchange facilitator a year or more before he was ready to relinguish the mcdonald street property and relocate his business to the lawrence drive property in the following year petitioner transferred title to the lawrence drive property subject toa reacquisition agreement---the exchange agreement---not to a third- party exchange facilitator but to wlc the party to which he simultaneously obligated himself to relinguish the mcdonald street property in forgoing the use of a third party and doing all the transfers with wlc petitioner and his advisers created an inherently ambiguous situation the ambiguity is exacerbated by the fact that petitioner and wlc agreed in the exchange_agreement that the mcdonald street property and the unimproved lawrence drive property were of equal value dollar_figure so when wlc paid petitioner dollar_figure--at the same time that he permanently relinguished the mcdonald street property to wlc--was the payment received by petitioner from wlc the sale price of the mcdonald street property at the december closing as respondent determined or was it the deferred purchase_price on petitioner’s september quitclaim transfer of title to the unimproved lawrence drive property which petitioner received back on december from wlc with the substantially completed building that had been erected on it in the intervening months as petitioner reported our approach to answering these questions is to determine for tax purposes whether wlc became the owner of the lawrence drive property during the 3-month period it held title to the property while the building was being built on it to petitioner’s specifications if petitioner remained the owner of the lawrence drive property during this period petitioner could not engage in a qualified like-kind_exchange of the mcdonald street property for the lawrence drive property and the dollar_figure payment received by petitioner would be deemed the sale price of the mcdonald street property a taxpayer cannot engage in an exchange with himself an exchange ordinarily requires a reciprocal transfer of property as distinguished from a transfer of property for a money consideration sec_1 d income_tax regs wlc did not acquire any of the benefits_and_burdens_of_ownership of the lawrence drive property during the 3-month period it held title to that property wlc acquired no equity_interest in the lawrence drive property wlc made no economic outlay to acquire the property wlc was not at risk to any extent with respect to the lawrence drive property because the obligation and security_interest it gave back on its purported acquisition of the property were nonrecourse wlc merely obligated itself to reconvey to petitioner prior to yearend the lawrence drive property with a substantially completed building on it that had been built to his specifications and that pursuant to prearrangement he was obligated to take and pay for the parties treated wlc’s holding of title to the lawrence drive property as having no economic significance the transaction was not even used as a financing device no interest accrued or was paid on the nonrecourse note and mortgage which assured that petitioner would get back the lawrence drive property after it had been improved wlc had no exposure to real_estate_taxes that accrued with respect to the property while wlc held the title all such taxes were to be paid_by petitioner no account was to be taken under the terms of the reacquisition agreement of any value that had been added to the property by reason of the building constructed in the interim the - - construction was financed by petitioner through the bank he was accustomed to dealing with petitioner through his guaranty and reacquisition obligation was at all times at risk with respect to the lawrence drive property wlc had no risk or exposure with respect to the additional outlay of funds required to finance construction of the building wlc had no potential for or exposure to any economic_gain_or_loss on its acquisition and disposition of title to the lawrence drive property the reality of the subject transactions as we see them is a taxable sale of the mcdonald street property to wlc petitioner’s purchase in of the lawrence drive property on which he intended to build a new facility for his business as the replacement for his mcdonald street property put him in the position of arranging to improve the lawrence drive property as well as to sell the mcdonald street property petitioner’s prior gquitclaim transfer to wlc of title to the unimproved lawrence drive property which petitioners try to persuade us was petitioner’s taxable sale amounted to nothing more than a parking transaction by petitioner with wlc which contractually bound itself to acquire from petitioner the mcdonald street property that petitioner was going to relinguish permanently as well as to reconvey to petitioner the lawrence drive property as soon as the facility to be built thereon to his specifications was substantially completed the reconveyance to petitioner of the lawrence drive property was not part of an exchange by petitioner of the mcdonald street property that reconveyance of the lawrence drive property to petitioner merely reunited in his hands the bare_legal_title to the lawrence drive property with the beneficial_ownership therein that he had continued to hold all along while the building that he obligated himself to pay for was being built to his specifications in support of their claim that petitioner exchanged the mcdonald street property for the improved lawrence drive property petitioners point out that the improved lawrence drive property was different from the unimproved lawrence drive property that he acquired in and whose title he transferred to wlc on date petitioners state petitioners sold unimproved land and reported the transaction and in the exchange got back improved real_estate they could continue their business operation in it’s true that unimproved property and improved property are different from each other they are not similar_or_related_in_service_or_use for the purpose of the sec_1033 rollover provision see sec_1_1033_a_-2 income_tax regs however the transformation of the lawrence - - drive property while title was parked with wlc does not gainsay our conclusion in substance petitioner never disposed of the lawrence drive property and remained its owner during the 3-month construction_period because the transfer of title to wlc never divested petitioner of beneficial_ownership having set forth our analysis and conclusion we now address the authorities cited by petitioners as favoring their position or as being distinguishable authority in the court_of_appeals for the seventh circuit the only case in the seventh circuit---the circuit to which any appeal would lie in the case at hand--that the parties have petitioners contend that their advisers relied on two private letter rulings in structuring the subject transactions priv ltr rul date which they characterize as nearly identical to the facts in our case and priv ltr rul date which they cite as virtually directly on point even goes farther than our case on how a transaction can be structured petitioners’ contentions are unavailing not only does sec_6110 provide that private letter rulings cannot be cited as precedent but unlike the case at hand the other party to the transaction in both private letter rulings had the risks of ownership during the relevant time period similarly revrul_75_291 1975_2_cb_333 and revrul_77_297 1977_2_cb_304 cited in priv ltr rul don’t help petitioners not only does this court regard published rulings as having no precedential value see 613_f2d_770 9th cir affg on this issue t cc intel corp consol subs v commissioner 102_tc_616 86_tc_243 but the facts of both rulings like priv ltr rul date are distinguishable from the case at hand in the same dispositive respect - - brought to our attention is 189_f2d_14 7th cir affg a memorandum opinion of this court dated date petitioners try to distinguish the bloomington coca-cola bottling co case but we find it highly instructive the taxpayer had originally reported the transaction in issue as a sale at a loss in the year it occurred but contended--for and excess_profits_tax purposes---that the transaction had been an exchange under the statutory predecessor of sec_1031 in which no loss had been recognized the taxpayer’s change in position was attributable to its desire not to reduce its excess_profits_tax base the taxpayer had outgrown its old bottling plant and hired a contractor to erect a new plant on the taxpayer’s land at an agreed cost of dollar_figure included in the consideration paid_by the taxpayer to the contractor was the old bottling plant and the parcel of land on which it was located at an agreed value of dollar_figure plus cash of dollar_figure the taxpayer reported on its income_tax return a loss of approximately dollar_figure on the sale of the old plant as this court pointed out in its memorandum opinion here the contractor was not the owner of the land upon which the new_building was constructed never owned the new_building and never conveyed the new_building to the petitioner the tax_court held--and the court_of_appeals affirmed--that the transaction was in effect the purchase of a new facility and not an exchange of unimproved property for improved property inasmuch as the taxpayer already owned the land on which the new plant was constructed the contractor could not be a party to an exchange with the taxpayer because the contractor was never the owner of the property that the taxpayer received in the so-called exchange the contractor was merely acting as a service provider in the construction of the new plant the only real_property to which the contractor acquired title was the land and old plant that it received as part payment for the construction services it provided the subject transactions are similar to those in bloomington coca-cola bottling co v commissioner supra in significant respects the taxpayer sold its old bottling plant petitioner sold the mcdonald street property to the only other party it was dealing with the contractor wlc the taxpayer hired a contractor to build a new facility on land that it owned in the case at hand petitioner’s conveyance of title to the unimproved lawrence drive property and the conveyance of that property back with a substantially completed building on it are to be disregarded wlc never acquired any of the benefits_and_burdens_of_ownership of the lawrence drive property wlc acquired no equity or beneficial_interest in the lawrence drive property no - - risk of loss or opportunity for gain no exposure to real_estate_taxes or other carrying charges no liability even for interest on its nonrecourse secured obligation during the interim period all we are left with as in bloomington coca-cola bottling co is that a building was built for petitioner according to his specifications on land that he owned and petitioner was obligated to pay for that building the taxpayer in bloomington coca-cola bottling co and petitioner also sold their old property to the party with whom they dealt in connection with the building of the new facility ’ authorities relied on by petitioners we now turn to the cases petitioners rely on to support their contention that petitioner exchanged the mcdonald street property for the substantially improved lawrence drive property 39_tc_608 coupe ’ we have found no other like-kind_exchange cases in the seventh circuit that bear on the issue in the case at hand however another seventh circuit case worth noting is 249_f2d_375 7th cir which applies the same analysis as the line of sixth circuit cases culminating in 467_f2d_1098 6th cir which hold that repo transactions in tax-exempt_bonds are to be treated as secured loans so that the purchaser in form is treated as a lender not entitled to exclude the tax- exempt bond interest from its income this is because the original_seller remains the owner of the bonds for tax purposes see also 367_f2d_823 7th cir affg tcmemo_1965_272 commercial capital corp v commissioner tcmemo_1968_186 compare revrul_74_27 1974_1_cb_24 repurchase obligation with revrul_82_144 1982_2_cb_34 separately purchased and paid-for put - - v commissioner 52_tc_394 65_tc_6 69_tc_905 affd 632_f2d_1171 5th cir fredericks v commissioner tcmemo_1994_27 we preface our review of these cases by acknowledging that they all reflect to some degree the liberal interpretation in favor of taxpayers that this court and other courts have applied in cases under sec_1031 we also observe that none of these cases concerned a reverse exchange and that all of them are highly fact specific and therefore distinguishable from the case at hand petitioners have read these cases selectively emphasizing in each of them what the taxpayer got away with in so doing petitioners have lost sight of the cumulative adverse effect on their position of all the facts in the case at hand which have led to our conclusion that wlc never acquired beneficial_ownership of the lawrence drive property it would therefore be a sterile exercise to engage in a detailed recitation of the facts of these cases and a point--by-point refutation of their applicability to the case at hand a couple of highlights from j h baird publg co v commissioner supra will suffice petitioners try to make something of the fact that the court in j h baird publg co v commissioner t c pincite distinguished 189_f2d_14 7th cir on the ground that it was clear that the contractor did not own the other_property which it was claimed was transferred to the taxpayer in the exchange as already indicated we have found dispositive in the case at hand that wlc never acquired beneficial_ownership of the lawrence drive property wlc merely served as an accommodation party providing the parking place for legal_title to the lawrence drive property while petitioner remained the beneficial_owner before and after and throughout the 3-month focal period of the subject transactions when petitioner conveyed to wlc title to the lawrence drive property wlc became contractually bound to reconvey it and petitioner was bound to take it back prior to yearend not much more than months indeed under wisconsin law both parties were entitled to specific performance of the other party’s obligation see anderson v onsager n w 2d wis heins v thompson flieth l co n w wis it’s difficult to imagine commitments more binding than the reciprocal obligations of petitioner and wlc in the case at hand the conveyance and reconveyance of title to the lawrence drive we also observe that 39_tc_608 on which petitioners rely applied the concept of beneficial_ownership in the taxpayer’s favor petitioners have failed to persuade us that the concept of beneficial_ownership is an illegitimate importation into the tax law of qualified like-kind_exchanges --- - property must be disregarded as having no tax significance because at the end of the day petitioner ended up where he started with title to and beneficial_ownership of the lawrence drive property ’ computational questions petitioners point out that respondent’s deficiency_notice which made an upward adjustment of dollar_figure in long-term gain realized and recognized by petitioners on the disposition of the mcdonald street property which we have found to be the actual sale failed to back out the short-term gain of dollar_figure that petitioners reported on the transfer of title to the unimproved lawrence drive property petitioners’ point is well taken it should be addressed in the rule computation similarly other matters not completely resolved such as the calculation of additional costs paid_by petitioner in connection with the sale of the mcdonald street property as well as his adjusted_basis in that property should be addressed in the rule computation of the gain on the sale penalty question the subject transactions were structured by petitioner’s accountant and attorneys after petitioner presented them with the in so doing the subject transactions satisfy the requirements for application of what the court_of_appeals for the seventh circuit has characterized as the most restrictive and rigorous version of the step-transaction doctrine the binding_commitment_test 688_f2d_520 7th cir revg 76_tc_872 - - accomplished fact of his purchase of the lawrence drive property petitioners’ income_tax return prepared by petitioner’s accountant reported a taxable short-term gain of dollar_figure on the sale of investment land and reported a like-kind_exchange of land and building for land and building on form_8824 the disclosures were bare bones but adequate to trigger the audit that led to the deficiency_notice and the case at hand respondent determined that petitioners were liable for an accuracy-related_penalty under sec_6662 and b or sec_6662 imposes a 20-percent accuracy-related_penalty on the portion of an underpayment that is due to one or more causes enumerated in sec_6662 respondent relies on subsections b negligence or intentional disregard of rules or regulations or b substantial_understatement_of_income_tax petitioners argue they are not liable for the penalty petitioners point out that a certified_public_accountant outlined the subject transactions as they were carried out and prepared their return and that the deal was structured and the papers drawn by petitioners’ attorneys petitioners contend that they reasonably relied on professional advice in the preparation of their return and that they are entitled to relief under the exceptions that apply to a substantial_understatement negligence includes a failure to attempt reasonably to comply with the code see sec_6662 disregard includes a - - careless reckless or intentional disregard see id negligence is the failure to exercise due care or the failure to act as a reasonable and prudent person see 85_tc_934 no penalty is imposed for negligence or intentional disregard of rules or regulations or a substantial_understatement of income if the taxpayer shows that the underpayment is due to reasonable_cause and the taxpayer’s good_faith see sec_6664 sec_1_6662-3 sec_1_6664-4 income_tax regs reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the disputed item see 469_us_241 see also 110_tc_297 the good_faith reasonable reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement see united_states v boyle supra sec_1 b income_tax regs see also 125_f3d_551 7th cir affg tcmemo_1995_554 91_tc_396 affd without published opinion 940_f2d_1534 9th cir whether a taxpayer relies on advice and whether such reliance is reasonable depend on the facts and circumstances of the case and the law that applies to those facts and circumstances see sec_1_6664-4 income_tax regs a professional may render advice that may be relied upon reasonably - -- when he or she arrives at that advice independently taking into account among other things the taxpayer’s purposes for entering into the underlying transaction see sec_1_6664-4 i income_tax regs see also 414_f2d_749 4th cir affg tcmemo_1968_98 reliance is unreasonable when the taxpayer knew or should have known that the adviser lacked the regquisite expertise to opine on the tax treatment of the disputed item see sec_1_6664-4 income_tax regs in sum for a taxpayer to rely reasonably upon advice so as possibly to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see ellwest stereo theatres inc v commissioner tcmemo_1995_610 see also rule a we conclude on the record before us that petitioners actually relied in good_faith on disinterested professional advisers who structured the transactions and prepared their return petitioners were justified in their reliance notwithstanding that we have upheld respondent’s determination -- - that the subject transactions did not qualify as a like-kind_exchange of the lawrence drive property accordingly we hold for petitioners on the penalty issue to give effect to the foregoing decision will be entered under rule
